News Release FOR IMMEDIATE RELEASE CONTACT September 2, 2009 Craig J. Renner 301-843-8600 ACPT EXECUTES AGREEMENT TO SELL PUERTO RICO APARTMENTS ST. CHARLES, MD.—American Community Properties Trust (ACPT) (the “Company”) (NYSE Amex: APO) announced today that it has completed the sale of its wholly owned subsidiary, Interstate General Properties, LP (IGP) to Partners Business Equities, LLC (PBE) and its associates for $14.3 million. Prior to the sale, IGP was restructured to include only the Company’s general and limited partnership interests in nine partnerships which own twelve properties with 2,653 subsidized apartments in Puerto Rico, as well as the Section 8 affordable housing management contracts. ACPT will maintain its presence in Puerto Rico through its residential and commercial land holdings. PBE was formed by members of the IGP management team.
